NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      JUN 20 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 LUZ DEL CARMEN FLORES-RAMIREZ,                   No.     14-72778

              Petitioner,                         Agency No. A087-589-139

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Luz Del Carmen Flores-Ramirez, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

her appeal from an immigration judge’s decision denying her application for

asylum, withholding of removal, and protection under the Convention Against




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition

for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Flores-Ramirez’s testimony and documentary

evidence regarding her brother’s whereabouts and the circumstances surrounding

her cousin’s rape. See id. at 1048 (adverse credibility determination reasonable

under the “totality of circumstances”). Flores-Ramirez’s explanations do not

compel a contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000).

In the absence of credible testimony, Flores-Ramirez’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Flores-Ramirez’s CAT claim also fails because it is based on the

same statements the agency found not credible, and the record does not otherwise

compel a finding that it is more likely than not she would be tortured if returned to

El Salvador. See Almaghzar v. Gonzales, 457 F.3d 915, 922-23 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-72778